Citation Nr: 0921741	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  06-04 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for partial right-side paralysis and 
dysphagia secondary to cervical disc fusion in June 2004.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to April 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that the RO erred by failing to grant 
benefits pursuant to 38 U.S.C.A. § 1151 for additional 
disability, which he maintains resulted from VA surgery 
performed in June 2004.  

In April 2009 the Board solicited the opinion of an 
independent medical expert (IME).  The expert was asked to 
address the likelihood that the Veteran sustained additional 
disability, specifically right-side paralysis and dysphagia, 
as a result of surgical procedures performed in June 2004 at 
the Poplar Bluff Hospital.  In response to the Board's 
inquiry, the IME noted that critical parts of the record were 
not available for his review.  Specifically he noted that a 
magnetic resonance imaging (MRI) scan performed on May 17, 
2004 by the Veteran's primary care physician D.C., M.D., was 
mentioned in his notes but was not of record.  The report was 
described as showing chronic cervical degenerative disc 
disease at multiple levels, but most severe at the C3-4 
vertebral level.  The IME noted that a copy of the actual 
radiology report or a digital copy of the films would be 
helpful in comparing the pre-operative and post-operative 
scans.  

The IME also noted that the Veteran was referred 
neurosurgical consultation and was seen by Dr. C. on May 28, 
2004.  However, there was no evidence of that visit in the 
record.  He considered this a critical piece of evidence in 
that it would have contained a complete pre-operative 
neurological examination which would allow a comparison 
between the pre and post-operative deficit.  

The AMC/RO should obtain and associate with the record all 
outstanding pertinent medical records, specifically all pre-
operative records.  The Board notes that records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992).  These pre-operative records 
must be obtained, as they may contain medical findings and 
other conclusions that might be determinative in the 
disposition of the claim.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain complete 
copies of pre-operative records of the 
Veteran's treatment dated in May 2004.  
These reports should include, but are not 
limited to, the actual radiographic films 
or a digital copy of the films taken on 
May 17, 2004 and the neurosurgery 
consultation report dated on May 28, 2004 
or May 30, 2004.  If the AMC/RO is unable 
to obtain any pertinent evidence 
identified, so inform the Veteran and 
request that he obtain and submit it.  If 
these records are unavailable, do not 
exist, or further attempts to obtain them 
would be futile, document this in the 
claims file.  See 38 U.S.C.A. § 5103A(b).

2.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, 
readjudicate the claim by evaluating all 
evidence obtained after the last 
statement or supplemental statement of 
the case (SSOC) was issued.  If the 
benefit sought on appeal remains denied, 
furnish the Veteran and his 
representative an appropriate SSOC 
containing notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent.  
Thereafter, the case should be returned 
to the Board, as appropriate.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


